UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
JAMES LUTCHER NEGLEY,          )
                               )
          Plaintiff,           )
                               )
     v.                        )    Civil Action No. 03-2126 (GK)
                               )
                               )
FEDERAL BUREAU                 )
OF INVESTIGATION,              )
                               )
          Defendant.           )
______________________________)

                       MEMORANDUM OPINION

     Plaintiff, James Lutcher Negley (“Plaintiff”), brings this

action against Defendant, Federal Bureau of Investigation (“FBI” or

“Defendant”), under the Freedom of Information Act (“FOIA”), 5

U.S.C. § 552. Plaintiff challenges the adequacy of Defendant’s

search for documents responsive to his FOIA request.

     This matter is now before the Court on Plaintiff’s Motion for

Partial Summary Judgment [Dkt. No. 71] and Defendant’s Second

Motion for Summary Judgment [Dkt. No. 72]. Upon consideration of

the Motions, Oppositions, Replies, the entire record herein, and

for the reasons stated below, Plaintiff’s Motion for Partial

Summary Judgment is granted and Defendant’s Second Motion for

Summary Judgment is denied.
I.   BACKGROUND

     A.   Factual Background1

     On January 16, 2002, Plaintiff submitted a FOIA request to the

FBI’s San Francisco Field Office (“SFFO”) seeking “a copy of any

records about [him] maintained at and by the FBI in [the San

Francisco] field office.”       On January 30, 2002, Plaintiff was

informed that a search of the indices to the Central Records System

(“CRS”) yielded no responsive records.

     Negley appealed this no-record response to the Department of

Justice’s Office of Information and Privacy (“OIP”), and provided

the FBI with additional information to focus its search efforts.

Specifically, Negley informed Defendant that his earlier request to

another FBI field office in Sacramento yielded a document that

referred to File Number 149A-SF-106204.2    Additionally, on April

23, 2002, two months after he filed his appeal of the FBI’s January

30, 2002, decision, Plaintiff sent a fax to the FBI “amend[ing] his

1/16/2002 FOIA request” to include File Number 149A-SF-106204-Sub



     1
          Unless otherwise noted, the facts set forth herein are
drawn from parties’ Statements of Material Facts Not in Dispute.
     2
          Plaintiff’s 1999 FOIA request to the Sacramento office
resulted in the production of 50 documents, 21 of which were
redacted in part.    One additional document was located in the
search, but was withheld from production pursuant to FOIA
exemptions.   Declaration of David M. Hardy, Jan. 9, 2004 (“1st
Hardy Decl.”), at ¶ 17.     Negley challenged this production in
federal court, and the FBI was granted summary judgment. Negley v.
United States Dep’t of Justice, et al., CA A-01-CA-57-JN (W.D. Tex.
March 26, 2002). Plaintiff took no appeal from that decision.

                                  2
S-1575.     The SFFO again informed Negley that no records were

located other than those already produced to him by the Sacramento

Office.

     Plaintiff appealed.       In response, Defendant expanded its

search to include cross-references that contained Plaintiff’s name.

The search yielded 47 documents from File Number 149A-SF-106204-SUB

S0-3041 (“Serial 3041" or “Sub S0-3041"). Defendant produced 37 of

those 47 pages, with 12 of the 37 pages appearing in redacted form.

The FBI explained that the documents produced from Serial 3041 were

duplicative of the documents produced by the Sacramento office.

     In   that   same   response   to       Negley’s   appeal,   the   FBI   also

explained that the file identified by Negley in his fax--File

Number    149A-SF-106204-Sub S-1575 (“Sub S-1575”)--was not the same

record as the one he had received from the Sacramento office.                 The

FBI did not produce Sub S-1575, because it deemed the file to be

“not responsive to plaintiff’s FOIA request for records concerning

himself.”    1st Hardy Decl. at ¶ 13.          However, during a deposition

in March of 2007, Assistant Special Agent-in-Charge Holly (“ASAC

Holly”) testified that he believed the Sacramento file marked with

“149A-SF-106204-Sub S-1575” did indeed refer to a file related to

Negley. Dep. of Clifford C. Holly, Mar. 12, 2007 (“Holly Dep.”), at

115-16; 144-46 (Ex. 7 to Pl.’s Mot. for Partial Summ. J. (“Pl.’s

Mot.”)). Negley maintains that his April 23, 2002, amended request

to the FBI did not include any limiting language about whether or


                                        3
not Sub S-1575 pertained to him.        He requested “this file no. as

well as any others.”      Compl., Ex. D.      He later explained that he

wanted the file “regardless of whether or not that file is about

[him].”    Supplemental Decl. of James Lutcher Negley, Feb. 8, 2007

(“Negley Decl.”), at ¶ 3 (Ex. 2 to Pl.’s Mot.)

     Sub   S-1575   has   still   not   yet   been   produced    to   Negley.

However, over the course of the litigation, the FBI has managed to

meet a number of Plaintiff’s demands.           See Reply in Support of

Pl.’s Mot. (“Pl.’s Reply”) at 3 (“Negley already has obtained

significant relief through this lawsuit.”)             In response to a

January 8, 2007, Order from this Court to produce Serial 3041 in

its entirety, Order (Jan. 8, 2007) [Dkt. No. 43], the FBI located

two additional documents after conducting a search of files sent to

FBI Headquarters by the SFFO, Third Declaration of David M. Hardy,

Feb. 15, 2007 (“3rd Hardy Decl.”), at ¶ 17.          Then, after initally

refusing to produce seven additional pages from Serial 3041 that it

claimed duplicated an earlier production from Sacramento, the FBI

finally made them available to Plaintiff.            Fifth Declaration of

David M. Hardy, Oct. 8, 2007 (“5th Hardy Decl.”), at ¶ 17.

     Further, the FBI produced documents from File Number 149A-SF-

106204-S0-3865 (“Serial 3865”), which it maintains were entirely

duplicative of records produced from Serial 3041.               Id. at ¶ 18.

The FBI has also conducted searches of several additional document

repositories, expanding on its initial search of a single database.


                                    4
This more expansive search turned up a reference to yet another

main file, 65-21102.       Hardy reported that this file was destroyed

“in accordance with applicable destruction schedules” in 1998. 5th

Hardy   Decl.   at   ¶   11.   The   additional           searches   also   yielded

responsive documents that were eventually turned over to Negley.

Id. at ¶¶ 6-19

     Plaintiff nevertheless maintains that the FBI’s pre-lawsuit

search of only one file system was inadequate.                  He contends that

its belated searches of other file systems were deficient as well.

     B.     Procedural Background

     On October 17, 2003, Plaintiff filed this suit to challenge

the FBI’s actions under FOIA, seeking the complete production of

agency records concerning him from the SFFO.                   The Court granted

Defendant’s Motion for Summary Judgment on July 26, 2004, finding

that Plaintiff’s action was barred by the doctrine of res judicata

because the 47 pages, as identified by the SFFO, were identical to

those documents at issue in a prior action before a district court

in Texas.    Negley v. Federal Bureau of Investigation, No. 04-5348

(D.D.C. July 26, 2004) [Dkt. No. 26].                     Further, Hardy’s First

Declaration, dated January 9, 2004, was found to be sufficient to

demonstrate the adequacy of the FBI’s search.                    Id.    Plaintiff

appealed.

     On   January    17,   2006,   the       Court   of    Appeals   reversed   and

remanded this case for further proceedings. Negley v. Federal


                                         5
Bureau of Investigation, 169 F. App’x 591 (D.C. Cir. 2006) [Dkt.

No. 28]. The Court of Appeals concluded that application of res

judicata     was    in    error     because       while    the    SFFO   made    available

duplicates of the same 47 pages of documents that the Sacramento

office had previously made available, the FBI conceded that the

SFFO records were not absolutely identical to those involved in the

prior proceedings, at least with regard to internal administrative

markings.        Id.     at    593-94.       Therefore,       the   lawsuit       aimed   at

obtaining records stored in the Sacramento office as of October 7,

1999, did not involve the same “nucleus of facts” as a lawsuit

aimed at obtaining records stored in the SFFO as of January 16,

2002.      Id.

      In    addition,         the   Court    of    Appeals    found      that    “in    [its]

assessment,        the   record,      including      the     correspondence        between

[Plaintiff] and the FBI, raised sufficient doubt about the scope of

the FBI’s search to preclude summary judgment.”                             Id. at 595.

Although Plaintiff had requested information about Sub S-1575 in

his   amended      FOIA       request,      the    Court     of   Appeals       noted    that

subsequent       correspondence        between      the    parties       does    not    refer

precisely to that file.              Instead there are references to various

file numbers, and “[n]owhere does the FBI clarify whether any of

these various file references are synonymous, and more important,

whether it actually searched Sub S-1575 as Plaintiff explicitly

requested.”        Id.    In the absence of clarification regarding the


                                              6
FBI’s search for the specific documents requested, the Court of

Appeals found that this Court erred in finding the FBI’s affidavit

sufficient to support summary judgment.                    Id.

       Following the Court of Appeals decision, the Defendant was

ordered to (1) conduct a search for, and produce, documents from

file     numbers     149A-SF-106204,            S-1575,          149A-SF-106204-1575,

149A-SF-106204-S, and Sub S0-3041; (2) provide a Vaughn Index and

a detailed affidavit explaining any redactions or withholdings; and

(3) allow Plaintiff to take depositions of the FBI personnel.

Scheduling Order (Feb. 2, 2006) [Dkt. No. 31].

       On January 16, 2007, after briefing the issue, Defendant

stated that it had provided Plaintiff with a complete Vaughn Index

for Sub S0-3041 and that the 47 pages from Sub S0-3041 previously

released to Plaintiff represented all responsive documents. Def.’s

Praecipe in Resp. to Jan. 8, 2007 Order [Dkt. No. 45].                       On January

19, 2007, the FBI filed a corrected praecipe advising the Court and

Plaintiff’s    counsel         of   finding     two    additional        documents   not

previously released from Sub S0-3041. Notice of Correction to

Def.’s   Praecipe    in        Resp.   to   Jan.      8,   2007     Order   (“Corrected

Praecipe”) [Dkt. No. 47]. The FBI produced those documents in full

to Plaintiff.      Id.

       Plaintiff completed his depositions of FBI personnel on July

13,    2007,   and       the     parties      completed          their   briefing    for

cross-motions for summary judgment on October 30, 2007.


                                            7
II.   STANDARD OF REVIEW

      Summary     judgment   is     appropriate        “when   the      pleadings,

depositions, answers to interrogatories and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.”          Fed. R. Civ. P. 56(c). “A dispute

over a material fact is genuine if the evidence is such that a

reasonable      [fact-finder]     could       return   a   [decision]    for   the

non-moving party.”     Arrington v. United States, 473 F.3d 329, 333

(D.C. Cir. 2006) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986)).       A fact is “material” if it might affect the

outcome of the action under the governing law. Anderson v. Liberty

Lobby Inc., 477 U.S. 242, 248 (1986).

      The very purpose of FOIA is to “facilitate public access to

Government documents” and “to pierce the veil of secrecy and to

open agency action to the light of public scrutiny.”                 McCutchen v.

Dep’t of Health & Human Servs., 30 F.3d 183, 184 (D.C. Cir. 1994).

In responding to a FOIA request, an agency is under an obligation

to conduct a reasonable search for responsive records.                  Oglesby v.

Dep’t of the Army, 920 F.2d 57, 68 (D.C. Cir. 1990).                       To win

summary judgment on the adequacy of a search, the agency must

demonstrate beyond material doubt that its search was “reasonably

calculated to uncover all relevant documents.”               Weisberg v. United

States Dep’t of Justice, 705 F.2d 1344, 1351 (D.C. Cir. 1983).


                                          8
     The agency must “show that it made a good faith effort to

conduct a search for the requested records, using methods which can

be reasonably expected to produce the information requested.”

Oglesby, 920 F.2d at 68.    There is no requirement that an agency

search every record system in which responsive documents might

conceivably be found. Nation Magazine v. United States Customs

Serv., 71 F.3d 885, 892 (D.C. Cir. 1995).       However, the agency

cannot limit its search to only one record system if there are

others that are likely to turn up the information requested.    Id.

at 892.

     The adequacy of any FOIA search is measured by a standard of

“reasonableness” and is dependent on the circumstances of the case.

Schrecker v. United States Dep’t of Justice, 349 F.3d 657, 663

(D.C. Cir. 2003). The adequacy of a search is not determined by its

results, but by the method of the search itself.        Weisberg v.

United States Dep’t of Justice, 745 F.2d 1476, 1485 (D.C. Cir.

1984).    See also Raulerson v. Ashcroft, 271 F. Supp. 2d 17 (D.D.C.

2002) (“[I]f [the agency] discovers that relevant information might

exist in another set of files or a separate record system, the

agency must look at those sources as well.”).   If the record leaves

substantial doubt as to the sufficiency of the search, summary

judgment for the agency is not proper. Campbell v. United States

Dep’t of Justice, 164 F.3d 20, 27 (D.C. Cir. 1998).




                                  9
     To show reasonableness at the summary judgment phase and to

allow the court to determine if the search was adequate, an agency

must provide, “[a] reasonably detailed affidavit, setting forth the

search terms and the type of search performed, and averring that

all files likely to contain responsive materials (if such records

exist) were searched.” Oglesby, 920 F.2d at 68.

III. ANALYSIS

     As noted, Plaintiff acknowledges that Defendant has provided

“significant    relief”   as   this    litigation   has   progressed.

Nonetheless, he argues that the FBI’s pre-lawsuit search was

inadequate as a matter of law, and that the FBI’s production of

responsive documents still fails to comply with FOIA requirements.

     A.   Defendant’s Pre-Lawsuit Search for Responsive Documents
          Was Inadequate.

     In his Motion for Partial Summary Judgment, Plaintiff argues

that Defendant’s pre-lawsuit search for documents responsive to his

FOIA request was inadequate because despite his broad request “for

any records about him,” and the existence of nine different sources

of searchable records,3 the FBI’s only pre-lawsuit search was of


     3
           The other sources include: (1) Investigative Case
Management (“ICM”), which allows for index searches and contains
documents related to administrative management of cases, (2)
Electronic Case File (“ECF”), which contains all FBI-generated
documents and is full-text searchable, (3) Electronic Surveillance
(“ELSUR”) indices, (4) Zylmage databases (“Zy”) created for the
UNABOM file, (5) the card system in the SFFO, (6) the card system
at FBI headquarters (“FBIHQ”), (7) handwritten notes, (8) so-called
“personal” files, and (9) restricted documents. 5th Hardy Decl. at
¶¶ 6-14.

                                -10-
one such source--the Universal Index (“UNI”).4                  Pl.’s Mot. at

21-23.

     Defendant responds by claiming that Plaintiff’s request was

general, and under Campbell, “[w]hen a request does not specify the

locations    in   which   an   agency    should   search,   the   agency    has

discretion to confine its inquiry to a central filing system if

additional searches are unlikely to produce any marginal returns;

in other words, the agency generally need not search every record

system.” Campbell, 164 F.3d at 28; see also Def.’s Mem. in Opp’n to

Pl.’s Mot. for Partial Summ. J. (“Def.’s Opp’n”) at 4.

     Moreover, Defendant contends that since the filing of this

lawsuit,    and   at   the   request    of    Plaintiff,   it   has   completed

additional searches of the nine databases, and still has only been

able to identify the same documents that have been released to him,

in whole or in part.

     As noted earlier, our Court of Appeals has stressed that the

adequacy of a search it not determined by the results produced, but


     4
          The FBI maintains information that it has acquired in the
course of investigations in a record system called the CRS. In
1995, the FBI consolidated portions of the CRS into the Automated
Case Support (“ACS”), which is the “mechanism that the FBI uses to
search the CRS.” 1st Hardy Decl. at ¶ 9. The ACS consists of
three   integrated,    yet   separately   functioning,    automated
applications: the UNI, ICM, and ECF. Id. at ¶ 23.         Plaintiff
asserts that searching only UNI is inadequate because it allows
only for an index search, Pl.’s Mot. at 16-17; deciding which terms
to index is left entirely to the discretion of an agent, and not
all names in a file are indexed, 1st Hardy Decl. at          ¶ 24.
Further, UNI does not allow the agent to input phrases or to search
the full text of computerized records. Pl.’s Mot. at 16-17.

                                       -11-
by the method adopted by the agency to locate responsive documents.

See Weisberg, 745 F.2d at 1485.   Oglesby establishes that there is

no requirement that Defendant search every record system in which

responsive documents might conceivably be found. Oglesby, 920 F.2d

at 68.

     However, Defendant cannot limit its search to only one record

system, which in this case was the UNI, if there are others that

were “likely to turn up the information requested.”    Id.; see also

Weisberg v. Dep’t of Justice, 705 F.2d 1344, 1351 (D.C. Cir. 1983)

(finding that search must be “reasonably calculated to uncover all

relevant   documents”).   The   reasonableness   of   the   search   is

“dependent upon the circumstances of the case.”        Id. at 1351.

Where, as is the case here, the requester submits additional

information to supplement the initial request, the agency is

obliged to incorporate that information in crafting the scope of

its search.   See Campbell, 164 F.3d at 28 (“[C]ourt[s] evaluate[]

the reasonableness of an agency’s search based on what the agency

knew at its conclusion rather than what the agency speculated at

its inception.”).

     In this case, Plaintiff has, through great diligence and

perseverance, learned from the FBI that there are nine other file

systems that could have been searched.   One of those nine is the Zy

database, which, as described in Defendant’s declaration, served as

a stand-alone database created specifically to index documents in


                                -12-
the enormous UNABOM investigation.                See 5th Hardy Decl. at ¶ 9.

Since   Plaintiff     was   at   one   time   questioned     by    Defendant    in

connection     with   the   UNABOM     investigation,       it    is   more   than

reasonable to conclude that the UNI database was not the only

location where responsive records would be located but that the Zy

database was.    Defendant’s persistent and inexplicable refusal to

search at least the dedicated Zy database does not demonstrate a

“good faith effort to conduct a search for the requested records,

using methods which can be reasonably expected to produce the

information requested.”          See Oglesby, 920 F.2d at 68.             To the

contrary, it actually reflects a distressing active disregard of

its obligations under FOIA.

     The Defendant’s position is further undermined when the Court

considers the scope of the request. Plaintiff made clear that he

was not requesting records about himself which were maintained only

in “main” files.       He also provided specific file numbers in his

appeals of Defendant’s initial decisions and in his amended FOIA

request, so as to allow the FBI to construe his FOIA request

liberally and broaden its search beyond the main files in the UNI.

Cf. Nation Magazine, 71 F.3d at 890.

     Nonetheless, Defendant repeatedly conducted searches of only

the one record system, UNI, and challenged Plaintiff’s efforts at

every turn.      Initially, it only searched “main” files for the

information,    in    furtherance      of   its    policy   of   narrowing    FOIA


                                       -13-
searches to this universe.            3rd Hardy Decl. at ¶ 15.            The FBI

eventually expanded its search to include cross-references. Id. at

¶ 16.   In several declarations, Hardy informed Plaintiff that the

FBI conducted these searches in the CRS file system.                  See, e.g.,

1st Hardy Decl. at ¶ 6; 3rd Hardy Decl. at ¶ 8.                          In later

deposition testimony, Hardy “clarified” his former testimony and

said that Defendant searched only one component of CRS, the UNI

file system.     Dep. of David M. Hardy, May 23, 2007 (“Hardy Dep.”),

at 43-44; 193; 198 (Ex. 6 to Pl.’s Mot.).              As already noted, the

UNI   database    is   searchable     only   by   indexed    terms,     which   are

identified at least in part by discretionary decisions left to case

agents who may have limited knowledge.            Id. at ¶¶ 13(c)-14.

      Regardless of any policy or conventional operating procedures,

it is clear that Plaintiff’s requests required Defendant to perform

more rigorous searches for responsive documents.                Cf. Wiesner v.

Fed. Bureau of Investigation, 577 F. Supp. 2d 450, 457 (D.D.C.

2008)   (taking    issue      with   FBI’s   “naked    reliance    on    its    own

procedures” to satisfy its FOIA obligations).

      Defendant’s pre-lawsuit searches never ranged beyond the UNI,

despite misleading representations otherwise. For this reason, the

Court   concludes      that   Defendant      failed   to    demonstrate    beyond

material doubt that its pre-suit search was reasonably calculated

to uncover all relevant documents. Therefore, summary judgment for

Defendant on the adequacy of the search is not justified, and its


                                      -14-
Second Motion for Summary Judgment must be denied.             See Weisberg,

705 F.2d at 1351.

       B.     Defendant’s Production of Documents Was Insufficient.

       The FBI has met some of Plaintiff’s demands over the course of

litigation.        Specifically, it finally conducted searches of the

nine additional record systems at its disposal.               Those searches

yielded a number of relevant responses that have been produced to

Negley, 5th Hardy Decl. at ¶¶ 16-18; some of these searches yielded

no responsive records.         Plaintiff argues that the FBI’s production

remains inadequate in several key respects.

              1.    Defendant Has Not Complied with Plaintiff’s FOIA
                    Request for Sub S-1575.

       The FBI still has not produced the Sub S-1575 file.         5th Hardy

Decl. at ¶ 4 n.2.       In his Fifth Declaration, Hardy maintains that

this   file    “concerns   a    third    party   completely   devoid   of   any

connection to [P]laintiff.”         Id.    Negley insists that this detail

is irrelevant, and that his request for this record was not

conditioned on the file’s relationship to him.            Pl.’s Mot. at 31-

32.    He also presents direct evidence, in the form of deposition

testimony from ASAC Holly, that the FBI’s representations about the

content of Sub S-1575 may be inaccurate. ASAC Holly testified that

he believes Sub S-1575 does relate to Negley.            Holly Dep. at 115-

16; 144-46.




                                        -15-
     FOIA requests are construed liberally.             Any doubt about the

adequacy   of       the   search   should   be   resolved   in   favor     of   the

requester.   Campbell, 164 F.3d at 27 (noting “congressional intent

tilting the scale in favor of disclosure”); see also Mack v. Dep’t

of the Navy, 259 F. Supp. 2d 99, 104 (D.D.C. 2003).                   Plaintiff

requested Sub S-1575 “regardless of whether or not that file is

about [him].”        The request was not confined to responsive results

that related to him.         The FBI’s stubborn refusal to turn over this

file flies in the face of longstanding principles that favor

disclosure in the FOIA context.

     This refusal is not the first time the FBI has resisted

complying with legal mandates in the course of this litigation.

     On January 8, 2007, Defendant was ordered to “conduct a search

for and produce to Plaintiff any additional pages from SUB S0-3041

that relate to Plaintiff.”            Order (Jan. 8, 2007) at 2.           The FBI

located and produced two additional pages from this file after

conducting      a    hand-search.       Corrected   Praecipe     at   1.        This

additional production came from the same file that was produced to

Negley in 2002.           This extremely tardy disclosure has never been

explained.

     Less than one month after that update, Hardy reported that

Serial 3041 contained an additional seven responsive pages.                      He

claimed that they were duplicates of pages already produced.                    3rd

Hardy Decl. at        ¶ 5 n.2.     The FBI did not produce these pages from


                                        -16-
Serial 3041.      Instead of complying with the Court’s order and

disclosing these documents to Negley, the FBI carved out its own

exception to the clearly worded order and elected to withhold

production of these duplicates because nothing in them “suggested

additional information would be revealed.”            Def.’s Mot. at 11 n.9.

      Later in 2007, the FBI reversed course and finally produced

the seven duplicate pages from Serial 3041.             5th Hardy Decl. at ¶

17.       It has provided no explanation or justification for its

piecemeal     approach      to   identifying   and   producing    documents   in

compliance     with   the    Court’s   instructions.5      Such    an   approach

undermines the agency’s credibility, and does little to promote

confidence that the FBI has complied with its statutory obligation

to conduct a good faith, reasonable search.

             2.   Defendant’s Recent Searches Do Not Comply with FOIA
                  Requirements.

      Negley maintains that the FBI’s recent searches of the nine

file systems still do not fulfill its obligations under FOIA.                 He

takes issue with the search terms used in certain searches, and



      5
          The Court is troubled by the FBI’s similar conduct in a
related production dispute.    In his Second Declaration, Hardy
admitted that a “renewed search of the CRS” yielded records from
Serial 3865. Second Declaration of David M. Hardy, May 1, 2006, at
¶ 7.    He indicated that they were duplicative of previously
produced items.    Id.   In his deposition testimony, Hardy was
questioned about why Defendant had never before mentioned this
responsive file, and he responded that “there should have been
mention” of Serial 3865. Hardy Dep. at 170. By October of 2007,
Defendant had finally produced these responsive, if duplicative,
records to Negley.

                                       -17-
with the Defendant’s explanation for the fact that some searches

turned up no responsive documents.

     Under Oglesby, a “reasonably detailed affidavit” will “set[]

forth the search terms and the type of search performed, and aver[]

that all files likely to contain responsive materials (if such

records exist) were searched.”        Id. at 68.    These requirements

allow the requester and the Court an opportunity to determine the

adequacy of the search.

     Defendant devoted nearly three pages of its most recent

declaration to explain how these new searches were conducted.         5th

Hardy Decl. at ¶¶ 5-14.         In addressing three of those nine

searches--the   ELSUR,   Zy,   and   FBIHQ   searches--Hardy   does   not

describe which search terms were used.        See 5th Hardy Decl. at ¶¶

8-9, 11.    This plainly violates the rule set forth in Oglesby.

     In discussing the FBI’s examination of file systems containing

handwritten notes, personal files, and restricted files, Hardy

appears to rely on the results uncovered in CRS and ACS searches,

although it is unclear how exactly these three file systems were

searched.    Hardy explains the search process only by reference to

searches that were conducted of the CRS or ACS.       In doing so, the

Defendant’s affidavit explaining the above three searches does not

set forth with sufficient clarity which search terms were used.

     For instance, Hardy states that handwritten notes are “stored

in the 1-A portion of the investigative file, which is indexed in


                                 -18-
the ACS.”   Id. at ¶ 12.   He reported that if there were responsive

notes, they “may have been filed” in the 1-A section of the file.

He stated that “in this case, the ACS search did not reveal the

existence of any 1-A envelopes.”    Id.   ACS is comprised of several

file systems (ECF, UNI, and ICM), each of which was searched using

certain search terms, or, in the case of ICM, not searched using

Negley’s name. Hardy’s declaration sheds no clear light on how the

FBI went about conducting a search of handwritten notes, personal

files, or restricted files.      The affidavit is inadequate with

respect to these three searches.

     Finally, Negley complains that the FBI’s searches of the three

remaining databases (ECF, ICM, and SFFO card index) are also

inadequate.   Pl.’s Reply at 10-11.

     For both the ECF and SFFO card index search, Hardy explained

the type of search--“manual” in the case of the SFFO card index and

“full text” in the case of ECF--as well as the specific search

terms used.   However, Plaintiff rightly points out that the search

terms were full versions of Negley’s name.     The FBI did not search




                                 -19-
for other permutations of the name,6 and therefore the search was

not reasonably calculated to turn up all responsive files.

      In addressing the final search, that of the ICM file system,

Hardy       described   the   purpose    of    the   file   system,    how   it   was

maintained, and the fact that the FBI can search the ICM only by

inputting case numbers.          Cf. Dep. of Sandra A. Figoni, July 13,

2007, at 100 (Ex. 8 to Pl.’s Mot.) (explaining that ICM is

searchable by file number and perhaps date).                Therefore, Defendant

was unable to search ICM using Negley’s name.                5th   Hardy Decl. at

¶ 6. However, Defendant makes no representations about whether it

searched for file numbers relevant to Negley, of which there are

many in this case, or why a search of these file numbers could

reasonably       be   expected   to     be    fruitless.     As    a   result,    the

Declaration does not meet the requirements of the statute.                        See

Oglesby, 920 F.2d at 68.

IV.   CONCLUSION


        6
          The FBI searched ECF, an electronic file system, for
“James Lutcher Negley.” 5th Hardy Decl. at ¶ 7. It is unclear from
the affidavit whether such a search in ECF is as wide-ranging as a
search of the same term in UNI. Hardy explained that earlier UNI
searches for “James Lutcher Negley” had “cover[ed] a six-way
phonetic breakdown of the name.” 3rd Hardy Decl. at ¶ 15. This
means that other permutations of the name were covered in the
search. The FBI should indicate in its next affidavit whether ECF
was similarly searched.
     Hardy’s Fifth Declaration is similarly insufficient with
respect to the search of the SFFO card index. There is no way to
determine if Defendant’s manual search of cards pertaining to
“Negley, James Lutcher” was reasonably calculated to turn up
responsive documents, because there is no description of how the
SFFO card index was created.

                                         -20-
     For the foregoing reasons, Defendant’s Second Motion for

Summary Judgment is denied, and Plaintiff’s Motion for Partial

Summary Judgment is granted.     An order shall issue with this

Memorandum Opinion.




                                       /s/
September 24, 2009                    Gladys Kessler
                                      United States District Judge

Copies to: attorneys on record via ECF




                               -21-